DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment
The examiner notes the determined value as recited in claims 1 and 14 is read as enabled relative to and based on the signaling described in figures 4a and 4b and 4c.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-4, 6-11, 14,15,17-24 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing in the prior art parametric codecs for spatial audio that use subband based processing and detect interchannel coherence.

			

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 25, 2022